Citation Nr: 1112568	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-30 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1948 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In December 2010, the Veteran was mailed notice that a Board videoconference hearing had been scheduled at the RO on January 7, 2011.  The Veteran did not appear for the scheduled hearing and he has not requested that the hearing be rescheduled.  Accordingly, the Board considers his request for a hearing is withdrawn.  See 38 C.F.R. § 20.704 (2010).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify you if further action is required on your part.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for COPD.

The Veteran contends that he is entitled to service connection for COPD due to environmental exposures from performing his duties as a welder during military service.  Service personnel records confirm his military occupation as a welder.  

Service treatment records are not available.  Morning reports reflect that in June 1950, the Veteran was hospitalized for 25 days with pneumonia of the upper and middle lobes of the right lung.  In May 1951 and October 1956, the Veteran was diagnosed with a common cold.  

In March 2006, a private treatment record indicates that the Veteran reported that he had been short of breath for a number of years and that he was diagnosed with emphysema over five years earlier.  A 30 year history of smoking a half a pack of cigarettes per day until 1976 was noted.  A CT scan revealed the presence of homogenous emphysema and multiple small nodular opacities in the chest.  In addition, pulmonary function testing revealed findings consistent with significant moderate-to-severe airway obstruction.  The blood gas on room air confirmed a need for chronic oxygen therapy.  

In July 2008, the Veteran underwent a VA examination.  On that occasion, the examiner opined that it was less likely as not that the Veteran's current pulmonary condition had its onset during military service.  The examiner noted that the colds and pneumonia in service are unrelated to his emphysema.  

In addition, in February 2011, the Veteran's representative submitted an article obtained from a union website that discussed potential health effects on the lungs and respiratory system due to exposure to welding fumes.  The article states that welders may experience a variety of chronic respiratory problems including pneumonia, emphysema, and decreased lung capacity due to such exposure.  

In light of the above, the Board concludes the Veteran should be afforded another VA examination by a physician to obtain a medical opinion as to whether his current COPD/emphysema is related to any incident of service, to include his military work as a welder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, the Board notes that the Veteran's post service occupational history is not of record.  Such should be requested on remand. 

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his lung disability at any time.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.   

2. Ask the Veteran whether he worked as a welder after his discharge from service, and to indicate what his post service occupations were.

3. Schedule the Veteran for a VA pulmonary examination by a physician to determine the nature of his lung disability and to obtain an opinion as to whether such is possibly related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lung disability arose during service or is otherwise related to service, to include in-service treatment for pneumonia and a common cold, or alleged exposure to welding fumes in service.  A medical rationale for all opinions expressed should be provided.   

4. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

